UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6454


GARY L. WISE,

                Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant   - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (6:09-cv-00901-MBS)


Submitted:   August 19, 2010                 Decided:   August 30, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary L. Wise, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gary   L.     Wise      appeals    the     district       court's     order

adopting the magistrate judge’s recommendation to dismiss his

Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680 (2006) action

against    the    United        States    after     a    28    U.S.C.    § 1915    (2006)

review.        We have reviewed the record and find no reversible

error.      Accordingly,          we    affirm    the     district      court’s    order.

Wise v.        United       States,         No.     6:09-cv-00901-MBS              (D.S.C.

Dec. 18, 2009).            We    dispense    with       oral   argument    because      the

facts    and    legal      contentions      are   adequately       presented       in   the

materials      before      the    court     and   argument       would    not     aid   the

decisional process.

                                                                                AFFIRMED




                                             2